Adel, J.
The defendant is charged with a misdemeanor, in that he practiced medicine in violation of the provisions of the Education and Public Health Laws of the State of New York. He is held for trial in the Court of Special Sessions of the City of New York, and this application is made for a certificate that it is reasonable that the offense should be prosecuted by indictment. No fixed rules can be made with relation to these applications; each is determined on its own merits. It should, however, appear that there is some reason why the defendant cannot have a fair and impartial trial in the court wherein the proceeding lies. The court on this application is not called upon to determine whether any persons or class of persons are engaged in occupations which *480violate the provisions of law, nor whether their practices are beneficial to the public or otherwise. The only issues here are whether the case presents intricate and complicated questions of fact; whether a property right is involved; whether a decision will be so far-reaching in effect and become a precedent which will regulate a matter of general interest; or whether there is some special reason why the defendant cannot have a fair trial in the Court of Special Sessions. The only issue to be determined before the court on the trial herein is the conduct of the defendant on the day or days charged in the information, and whether such conduct was in violation of the provisions of the Education and Public Health Laws. Those generally practicing what is commonly called chiropractic are not on trial, nor is a profession or business on trial. The defendant Werner only, and no others, is on trial. Only his conduct must he answer for, if such conduct is in violation of the law. The justices of the Court of Special Sessions are men experienced in deciding questions of fact and of law. The questions of law here involved are not intricate and the facts can be as readily and capably applied to the law by these experienced justices and as fair and impartial determination made as might be expected from a jury.
Motion denied.